Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on April 12, 2022  is acknowledged. Claims 1, 5-7, 11-13, 15, 18-21, 23-26, 28, 32, and 88-92 are pending in this application. Claims 15 and 88 have been amended. Claims 2-4, 8-10, 14, 16-17, 22, 27, 29-31, and 33-87 have been cancelled. Claim 92 is new.  Claims 1, 5-7, 11-13, 15, 18-21, 23-26, 28, 32, and 88-92 are under examination in this application. 

Withdrawn Objections/Rejections
Claim Objections
	The objection to claim 15 because the claim recites the numerous acronyms, for example, PVDF for polyvinylidene fluoride and PTFE for polytetrafluoroethylene has been withdrawn in view of Applicant’s amendment to the claim to recite the full name, followed by the acronym in parenthesis, such as “polyvinylidene fluoride (PVDF)”.  
Specification
The objection to the disclosure because the specification recites PTFE, ePTFE, PCL, PE/PES, PP, PS, PMMA, PLGA,  and PLLA has been withdrawn in view of Applicant’s amendment to the specification to recite the full name followed by the acronym. 
Claim Rejections - 35 USC § 103
The rejection of claims 1, 5-7, 11-13, 15, 18-21, 23-26, 28, 32, and 88-91 under 35 U.S.C. 103 as being unpatentable over Neuenfeldt et al. (WO 96/32076; cited on IDS dated August 10, 2020) has been withdrawn in view of Applicant’s arguments regarding the use of sintering in the bonding of the first and second membrane. 

Maintained and New Objections/Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 93 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “the sintered membrane is sintered in an active region of the device”. The specification does not disclose what an “active region” would encompass. Clarification is requested. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 11-13, 15, 18-21, 23-26, 28, 32, and 88-91 are rejected under 35 U.S.C. 103 as being unpatentable over Neuenfeldt et al. (WO 96/32076; cited on IDS dated August 10, 2020) in view of (JP2701977; hereinafter referred to as JP977)
Neuenfeldt discloses an apparatus for implanting cells in a host. An implant assembly comprises a wall structure which defines a chamber for holding cells for implantation. The wall structure includes at least one membrane layer defining a porous boundary between the host tissue and the implanted cells in the chamber. External mesh screen structures are also included to define a maximum thickness dimension for the implant cavities defined between two membranes (abstract). 
The implantable body is formed of two spaced apart membrane layers coupled together to define a chamber from holding living cells. The membranes are coupled together along their peripheral edges with a peripheral seal. The peripheral seal cooperatively secures the first and second membranes together.  The implantable body defines an inner chamber between the edge sealed membranes for holding living cells for implantation (page 6, lines 10-18). 
The membranes are coupled together by melt fusible spacer members. The spacer members can be the same material as the membranes.    The laminate is preferably heat fused or melt bonded by a localized heating method which does not harm or destroy any living cells placed in the chamber (page 31, lines 25-28).  
Regarding claim 5, the membranes and spacers have a thickness of 0.005-0.25 inches (127-6350 m) (page 32, lines 47-18), which overlap the claimed range. 
Regarding claim 6, the figures show channels between the membranes.  
Regarding claim 7, the figures show the channels arranged in a rectilinear array. 
Regarding claim 12-13 and 89, the figures show the channel uniformly spaced. While the distance between channels, the height to diameter ratio, and the number of channels over an area are not disclosed, it would have been obvious to one of ordinary skill in the art to have adjusted the spacing, height, and number of channels of within the membrane in order to allow to optimal diffusion within the membrane. Applicants attention is directed to MPEP 2144.04 which discloses  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
Regarding claim 15, the membrane can comprise a variety of materials, including PTFE (page 31, lines 7-19), polyvinyl difluoride (PVDF), and polypropylene (PP) (Table 1).  
Regarding claims 18-20, the assembly comprises a hoop like housing that contains a cell chamber (page 12, lines 20-25).  
Regarding claim 21, the implant assembly can comprise preselected types of living cells for implanting with the soft tissue of a host (page 10, lines 1-2). 
Regarding claim 23, the implant assembly can comprise clusters of pancreatic cells, which generate insulin for release into and use by a diabetic host (page 10, lines 6-9). 	Regarding claim 24, the membrane can be coated with PTFE (page 31, lines 15-16), which is hydrophilic. 
Regarding claims 25-26, the claims recite functional properties of an assembly, since the prior art discloses embodiments meeting the limitations of claim 1, it would necessarily also perform the cited functions.  
Regarding claim 28, the assemblies are disclosed as being permeable (Example 1). 
Regarding claim 32, the assembly allows for vascularization (page 23, lines 11-21; Example 1). 
Regarding claim 88, Applicants attention is directed to the Figures which show channels formed between the membranes. 
Regarding claim 90, expanded PTFE (ePTFE) is disclosed as a suitable membrane (Example 3, page 58, lines 23-25). 
Regarding claim 91, the pore size of the membrane is sufficient to block passage of inflammatory cells in humans lie in the range of below about 0.8 microns (800 nm). These pore sizes, too, are impermeable to vascular structures (page 19, lines 18-20). 
Neuenfeldt does not disclose either of the membranes are sintered. 
JP977 discloses controlled release of beneficial agents into the environment, such as physiological fluids of animals (page 1). 
JP977 discloses suitable materials for media permeable walls include microporous membranes, such as sintered polymers. Typical sintered polymers have a porosity of about 50% to 99%.  Specific sinter polymers include polypropylene and polytetrafluorethylene (page 7). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have used sintered polymers for either of the membrane  in order to obtain the benefits of microporous membranes allowing for greater permeation of the membrane. 

Conclusion
Due to the new grounds of rejection presented in this office action, this action is made Non-Final. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA S MERCIER/Primary Examiner, Art Unit 1615